THE COURT.
This action was tried together with No. 2391, Nutting v. City of Los Angeles et al., ante, p. 519, [170 Pac. 680], in which the decision of this court was filed to-day; the two cases being tried upon the same evidence. The opinion written in the Nutting ease covers all of the questions which we find it necessary to determine in this case. Upon the authority of that decision, the judgment appealed from herein is reversed.
A petition to have the cause heard in the supreme court, after .judgment in the district court of appeal, was denied by the supreme court on February 7, 1918.